DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
As per claim 3, the limitation “one or more of” (i.e., “…wherein the at least one sensor is designed to acquire one or more of the following parameters i) to vi): i) light intensity; ii) acoustic signal; iii) conductivity; iv) acceleration; v) temperature; and vi) signal strength or signal attenuation”) has been interpreted by the Examiner as requiring at least one of each category of parameters (i-vi) listed to satisfy the claim limitation. 
If Applicant intends the claim to requires only one out of the group of parameters Applicant may appropriately amend the claim, e.g., “…wherein the at least one sensor is designed to acquire one or more of the following parameters i) to vi): i) light intensity; ii) acoustic signal; iii) conductivity; iv) acceleration; v) temperature; and/or vi) signal strength or signal attenuation”.
Similarly, as per claim 6, the phrase “one or more of” (i.e., “wherein the treatment chamber data is further determined based at least in part on one or more of the following detected inputs i) and ii): i)  one or more user inputs; and ii) one or more inputs acquired by the device via a communication interface.) As requiring both one or more inputs from the category of user inputs and one or more inputs from the category of inputs acquired by the device.
As per claim 16, the limitations directed to the environment in which the device is present (i.e., “…present in a system comprising the device, a liquid- and/or gas-containing household appliance, and a further device separate thereform, which are all configured to jointly perform the method steps of acquiring location data, determining treatment chamber data, and outputting or causing the output of the treatment chamber data”), which do not further limit the device itself (see also claim rejections under 112(d) below) have been interpreted as a statement of intended use or field of use, and have not been given patentable weight.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Alternatively, claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
See MPEP §2173).
In this case, the unlimited scope of Applicant’s claimed invention is not enabled by the specification. As opposed to supporting all structures/environments, both known and unknown, Applicant’s specification discloses a specific structure for performing the claimed invention (see Fig. 3). 
As such the specification does not enable the unlimited claim scope as required 35 U.S.C. §112(a), or in the alternative, the specification does not reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention (See MPEP §2173). In other words, the specification does not provide sufficient evidence that Applicant had considered or intended the claimed invention to be performed by a structure, or practiced in an environment, other than that shown in Fig 3.
It is noted that claim 15 provides the specific structure of the device for performing the method steps. As such the Examiner recommends moving claim 15 into independent form in order to overcome the rejection of claim 13 under 35 U.S.C. §112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As per claim 4, “the signal strength” lacks antecedent basis in the claim. For the purpose of this office action, the Examiner is interpreting the claim to read “wherein the location data is representative of [[the]] signal strength from one or more wireless communication networks…”.

As per claim 5, first it is not clear if Applicant is introducing a new limitation “treatment data”, or if “determining treatment data” is in reference to the previous step of “determining treatment chamber data”. Secondly, the limitation “the signal attenuation” lacks antecedent basis in the claim. For the purpose of this office action, the Examiner is interpreting the claim to read “wherein determining the treatment chamber data comprises determining [[the]] signal attenuation at least partially based on the acquired data…”.

12” lacks antecedent basis in the claim. For the purpose of this office action the Examiner is interpreting the claim to read “Device according to claim [[12]] 13 …”.

As per claim 16, it is not clear what is meant by or how to interpret the limitation “configured to jointly perform the method steps of acquiring location data, determining treatment chamber data, and outputting or causing the output of the treatment chamber data”. It is not clear from the claim whether this requires each of the “device”, “further device”, and “household appliance” to each participate in each and every method steps, or if the claim is satisfied by the device performing one step, the further device performing another step, etc. 
Also claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, as opposed to further limiting the steps performed by the device of claim 14, claim 16 appears to re-allocate the steps, from the device itself, to other devices (e.g., further device and household appliance).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims not specifically addressed are rejected under 35 U.S.C. §112(b) based on their dependency to one or more of the claims addressed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 7-9, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Frattesi et al. (DE 102016203095) (“Frattesi”) (citing Applicant’s machine translation submitted with the IDS dated 05/27/2020).
As per claim 1, Frattesi teaches a method performed by at least one device, comprising:
acquiring location data indicative of a location of a device (i.e., sensor device 19, which may be integrated with a detergent dosing system 14, see Fig. 3 and ¶0063) which is placed in a household appliance comprising liquid and/or gas (i.e., dishwasher, see Fig. 3, ref. 1);
determining treatment chamber data indicative of a conclusion as to whether or not the device is placed in a treatment chamber of the household appliance (i.e., provide a detection signal as a function of a detection of the detergent dosing system 14 located in the dishwasher, see ¶0063), wherein the treatment chamber data is determined at least partially based on the location data (i.e., based on the detergent dosing system being located in the dishwasher, see ¶0063); and
outputting or causing the-output of the treatment chamber data (i.e., a detection signal output to a radio module 13, see ¶0063).
As per claim 2, Frattesi further teaches wherein the method is implemented before the start of a cleaning cycle of the household appliance (see ¶0063 where the detection is prior to the loading of the washing program specific to the detected detergent dosing system, read as prior to the start of a cleaning cycle).
As per claim 7, Frattesi further teaches wherein the location data is further acquired in the context of a treatment carried out by the household appliance of objects placed in the treatment chamber (i.e., dishes placed in a dish washer, see ¶0063).
As per claim 8, Frattesi further teaches determining control data at least partially based on the treatment data (i.e., “information regarding the type of detergent dosing system”, see ¶0063, and/or “specific parameters for the washing container 2 or paratmers specific for the detergent dosing system 11”, see ¶0064); and
outputting or causing the output of the control data and/or performing or causing an action to be performed at least partially based on the control data (i.e., “set up to load a washing program specific to the detected detergent dosing system”, see ¶0063 and/or “transmit [the parameters] to the control device 12 via the radio module 13 by means of the second radio signals FS2”, see ¶0064).
“set up to load a washing program specific to the detected detergent dosing system”, see ¶0063, which implies at least communication with the dishwashing appliance).
As per claim 11, Frattesi further teaches wherein the device is a dosing device or a physical treatment device (i.e., detergent dosing system, see ¶0063).
As per claim 12, Frattesi further teaches wherein the method is further at least partially performed by a server (see ¶0067).
Claims 13-16 are rejected under the same rationale as claims 1 and 11 since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are taught by the above cited art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Frattesi as applied to claim 1 above, and further in view of Tanaka et al. (US 2015/0275414)(“Tanaka”).
As per claim 6, Frattesi further teaches wherein the treatment chamber data is further determined based at least in part on one or more of the following detected inputs i) and ii):
i)    one or more user inputs (i.e., “user introduces a self-sufficient detergent dosing system 14 into the washing compartment 2”, see ¶0073, read as a user input); and
(i.e., “set up to load a washing program specific to the detected detergent dosing system”, see ¶0063, which implies at least communication with the dishwashing appliance).
However, Frattesi fails to teach further inputs acquired by the device via a communication interface. 
Nevertheless, in the same art of device detection, Tanaka teaches the ability to detect a device’s (see Fig. 8, ref. 21) location as being within a treatment chamber of a household appliance (i.e., washing machine, Fig. 8, ref. 11), at least in part, based on one or more inputs (i.e., inside-tub detection start request) received via wireless/Bluetooth communications inputs (see abstract, Fig. 8).
i.e., receiving by the device a similar input/inside-tub detection start request) over a wireless/Bluetooth communication interface. The motivation for doing so would have been to provide a means for detecting the presence of the dosing device within the treatment chamber/dishwasher, which is lacking in the teachings of Frattesi.
As per claim 10, Frattesi fails to teach the treatment chamber data represents whether treated objects and/or the device after a treatment performed by the household appliance are still inside the treatment chamber of the household appliance.
Nevertheless, in the same art as noted above, Tanaka teaches the inside-tub detection signal (see Fig. 8, i.e., treatment chamber data) being indicative of the device being present in the washing machine following an treatment performed by the household appliance (i.e., Washing Start, see Fig. 8, ref. S801).
The same obvious motivation for using Tanaka’s method for detecting devices within a treatment chamber with the teachings Frattessi in claim 6, applies equally well to claim 10.
Allowable Subject Matter
Claims 3-5, as interpreted by the Examiner (see Claim Interpretation and Claim Rejections - 35 USC § 112, as noted above), are objected to as being dependent upon 
The following is an Examiner's statement of reasons for allowance:
Although inferring device location based on wireless signal strength/attenuation was well known in the art prior to the earliest effective filing date of Applicant’s claimed invention (see for example Belveal, ¶0057, “Based on the detection of the beacon signal by a wireless network interface of the mobile device 104, the customer application may determine that the mobile device 104 is within a threshold distance of the doors 106. For example, the customer application may infer that the mobile device 104 is within a threshold distance of the doors 106 based at least in part on a received signal level (e.g., signal strength) of the beacon signal”), in the context of Applicant’s claims (see claim 1) the prior art is not seen to teach or render obvious, prior to Applicant’s earliest effective filing date, the features of:
As per claim 3, “…wherein the location data is acquired by at least one sensor (214), wherein the at least one sensor is designed to acquire one or more of the following parameters i) to vi): i) light intensity; ii) acoustic signal; iii) conductivity; iv) acceleration; v) temperature; and vi) signal strength or signal attenuation”; and
As per claim 4, “wherein the acquired location data is representative of the signal strength from one or more wireless communication networks, wherein the signal strength is acquired based on signals transmitted from the one or more communication networks.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441